DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 has been considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: processing means in claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 20 is objected to because of the following informalities:  In line 1 of claim 20, reference is made to “(α)”.  Although “inlet angle” is defined and has antecedent basis in claim 13, “(α)” does not.  It is suggested that “(α)” should be included within claim 13 or removed from claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (U.S. Patent Number 4,976,524).
With regard to independent claim 13, Chiba teaches a borescope probe for inspecting a side wall of a cavity (column 1, lines 8-14), the borescope probe comprising a probe body (Figure 12) extending along an optical probe axis, a primary mirror (Figure 12, element 4), a main refractive optical group (Figure 12, elements defined by surfaces r2/r3, r4/r5, r5/r6), a stop (Figure 12, element 5), and a sensor plane which are supported by the probe body (Figure 12, element 8), wherein: the primary mirror is positioned at a distal end of the probe body to be introduced into the cavity, the primary mirror being suitable to collect light rays diffused by a surface of the side wall of the cavity which is substantially parallel to the optical probe axis according to an inlet angle (Figure 12), and reflect said light rays towards the refractive optical group; the main refractive optical group is placed between the primary mirror and the sensor plane and is suitable to receive the light rays reflected by the primary mirror and focus them on the sensor plane (column 2, lines 5-11); and further comprising a secondary refractive optical group placed between the main refractive optical group and the sensor plane (Figure 12, elements defined by surfaces r9/r10, r10/r11, r12/r13, r13/r14, r15/r16, r16/r17 and r18/r19) and configured to collect a circular crown image formed by the main refractive optical group and focus it on the sensor plane (Figure 6).
With regard to dependent claim 14, Chiba teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches a borescope probe wherein the primary mirror is convex in shape, e.g., spherical, with convexity facing the main refractive optical group (Figure 12, element 7’ and column 11, lines 35-37).
With regard to dependent claim 15, Chiba teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, and further teaches a borescope probe wherein the main refractive optical group comprises at least two lenses (Figure  12, elements defined by surfaces r2/r3, r4/r5, r5/r6).
With regard to dependent claim 16, Chiba teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 15, and further teaches a borescope probe wherein the stop is positioned between the at least two lenses of the main refractive optical group (Figure 12, element 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (U.S. Patent Number 4,976,524), as applied above to claim 13.
With regard to dependent claim 17, although Chiba teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, Chiba fails to teach wherein the stop is positioned in front of or behind the main refractive optical group.  However, it should be noted that the placement of an aperture stop within an optical system only requires one of routine skill in the art as part of the design process such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the aperture stop, as taught by Chiba, to be before or after the main refractive optical group, to control the light within the optical system as desired.
With regard to dependent claim 20, although Chiba teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, Chiba fails to explicitly teach wherein the inlet angle is between 40° and 80°.  However, it should be noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to specify the value of the inlet angle, as taught by Chiba, to be between 40° and 80°, to obtain the proper field of view.

Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (U.S. Patent Number 4,976,524), as applied above to claim 13 and further in view of  Kanazawa (U.S. Patent Number 7,465,271).
With regard to dependent claim 18, although Chiba teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, Chiba fails to teach a safety window.  In a related endeavor, Kanazawa teaches a borescope probe for inspecting a side wall of a cavity (column 1, lines 5-7), the borescope probe comprising a probe body (Figure 1) extending along an optical probe axis, a primary mirror (Figure 1, element 11), a main refractive optical group (Figure 1, element 121), a stop (Figure 9), and a sensor plane which are supported by the probe body (Figure 1, element 123), wherein: the primary mirror is positioned at a distal end of the probe body to be introduced into the cavity, the primary mirror being suitable to collect light rays diffused by a surface of the side wall of the cavity which is substantially parallel to the optical probe axis according to an inlet angle α (Figure 10, element α), and reflect said light rays towards the refractive optical group; the main refractive optical group is placed between the primary mirror and the sensor plane and is suitable to receive the light rays reflected by the primary mirror and focus them on the sensor plane (column 2, lines 4-19), further comprising a safety window made of clear material, including glass, to protect at least the primary mirror (Figure 1, element 10a and column 6, lines 12-17), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the borescope, as taught by Chiba, with the safety window for a borescope, as taught by Kanazawa, to maintain proper distance between the image pickup device and the viewed object (column 6, lines 16-19).
With regard to dependent claim 19, although Chiba teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, Chiba fails to teach a light source.  In a related endeavor, Kanazawa teaches a borescope probe for inspecting a side wall of a cavity (column 1, lines 5-7), the borescope probe comprising a probe body (Figure 1) extending along an optical probe axis, a primary mirror (Figure 1, element 11), a main refractive optical group (Figure 1, element 121), a stop (Figure 9), and a sensor plane which are supported by the probe body (Figure 1, element 123), wherein: the primary mirror is positioned at a distal end of the probe body to be introduced into the cavity, the primary mirror being suitable to collect light rays diffused by a surface of the side wall of the cavity which is substantially parallel to the optical probe axis according to an inlet angle α (Figure 10, element α), and reflect said light rays towards the refractive optical group; the main refractive optical group is placed between the primary mirror and the sensor plane and is suitable to receive the light rays reflected by the primary mirror and focus them on the sensor plane (column 2, lines 4-19), comprising a light source supported by the probe body and suitable to light the side wall of the cavity to be inspected (column 3, lines 18-21 and Figure 1, element 30), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the borescope, as taught by Chiba, with the light source for a borescope, as taught by Kanazawa, to illuminate the image pickup range evenly (column 3, lines 22-25).
With regard to dependent claim 21, although Chiba teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, Chiba fails to teach image processing software and hardware.  In a related endeavor, Kanazawa teaches a borescope probe for inspecting a side wall of a cavity (column 1, lines 5-7), the borescope probe comprising a probe body (Figure 1) extending along an optical probe axis, a primary mirror (Figure 1, element 11), a main refractive optical group (Figure 1, element 121), a stop (Figure 9), and a sensor plane which are supported by the probe body (Figure 1, element 123), wherein: the primary mirror is positioned at a distal end of the probe body to be introduced into the cavity, the primary mirror being suitable to collect light rays diffused by a surface of the side wall of the cavity which is substantially parallel to the optical probe axis according to an inlet angle α (Figure 10, element α), and reflect said light rays towards the refractive optical group; the main refractive optical group is placed between the primary mirror and the sensor plane and is suitable to receive the light rays reflected by the primary mirror and focus them on the sensor plane (column 2, lines 4-19), comprising digital hardware and software processing means operatively connected to the sensor plane and configured to transform the image acquired by the sensor plane into a linear extension image (column 9, lines 5-20), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the borescope, as taught by Chiba, with the image processing hardware and software, as taught by Kanazawa, to display an image of the inside of the cavity (column 1, lines 21-23).

Allowable Subject Matter
Claims 1-9, 11 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The reasons for allowance are as set forth in the Office Action mailed September 10, 2021 and Applicant’s Remarks (page 6, second paragraph), filed November 3, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
10 February 2022